T
'Oil.
 3o,t~&ke;~avis                 county
hstin,     Texas
3ear Sir:                                opinion IJO. O-7034
                                     ,Re:     Y%ether a veteran who quell
                                              under &tiole   6, ?eotlon 2a
                                              the Texas Constitution is r
                                              qulred to obtain a oertiiio
                                              of exemption before he can
                                              and related questions.




         a !?ember of the armed for                      United States
         or of.;the Armed .Foroe Res                    e United States,
         or or”any branch QF oompo                      or suoh arned
         rorces or Armed Force Re




         cr ;&thin     one year eftcr       the cl.one of t.LIec: FenBar
         par   ir ?:kiC!? Seid lJSr iS terr~lnoted.                 Ii
                *woviAea,     bowever,      th.Bt the  fore,&nr:      po-
         vision3    of thiz   section      do ;iot confer    the   ri.~~ht to
:-:!I.   :‘crrg   J.. Zones -, race 2

         vote u?on any yrson ?~ho is a ncnber of the rep,U%T
         ~!r,tablj,nkr.ent o’f the rlnitod ‘Itotes army, :IaY.v, or
         :.:arine Corps; and provided further, that a.11 persons
         in the amed roroes ol the United 7tGtes, or the
          component brGnohes thereof not members of the reg-
          fi.e$ es?.abllshment of the 1?nited States Ar.my, Davy,
          or l.!arine Corps, ore hereby deolared not tombe
          disqualified    drum voting by reason or any Drovision
          or sub-section     lFifth’ or Section 1, of this’
         ArtioleiW
             In view of the raot that this provision WIS adopted
 OS an amendmentto the Constitution arter the last session of
 the Lef$slature,   your request presents the problem of determi
 the efrcct of such amendment, ?hioh has become s psrt of the
 funndomentel lau of this State, upon prior constitutional         end
 stetutory ‘provislons governing the quallrioations        of voters
 ?na the conduct ..cb : elections.   -The Texas ~Zegisleture has not
 been in session sinoe the efreotive       date oi this .amendx+t,
 end therefore no new law has been enaoted and no old.strtute
‘hs& been*amended~’ sinoe\:.that. date.   All .or the ~ooagtitutlonal
 ma stntutory provIsionS_ @ted         endreierred:to  herein were ir
 efreot prior to the adoption- txP the above .amendment; end are
 still  in effect exoept insorer as they may hsve been repealed
 or r!odiiied b.v quoh~amendment.:
                  Question 1: @Does::%txole VI, .$&&Son i-a’,“oi
                  rthe~Gonsti’tutio~,:~~ ,Texas exempt.;persona who
                  kome:.7n~~~~.~i~~~‘~~~~-~r.rorn.,lia~b%llty ,rar pay-
                  ment : of ‘a,, pdll.tax?W
            .:rtiole VIII, Yeotion 1, of the Constitution 0r
 Texas,  euth@izes-the    Legislature to impose a poll tax; and
 Article VII: Seotion 3, ...provides. in part:
                “One-tourth of the revenue derived rrom the
          ‘Xate oocupation taxes and ~011 tax’ of one dollar
          on every inhabitant of the %ate, between the ages
          of tlenty-one   end sixty years, Ghall be set apart
          annuellq for the benefit of the public free schools;
           . . . .
            Article 7CI,6, 2959, and 2960, Vernon’s Annoteted F:
  Civil Statutes, impose Gn GnnUal poll tax and provide certai
  exemptions therefrom.
‘:on. Ferry L. Zones - Page 3


              ?here   an amendmentto the constitution        predicates a
conrliot, with existina lenislation.          the inaonsiste bnt statutory
yovi sionz; are repealed by implication.             Stats of ??hode Island
i?. 7al:.ler
     -          253 U. ?. 350, 64 L. Id. 946, -40 C-         Ct 486 (1915)
Sutherlanc its Statutorr Construotion.          (36. ed:‘~p~orakl,   2eo.
          ----~- -- a we sea no inconsist&-.-my between the above-
2+x5. Fawever.
mentl.oned oonstitutional         and ststutorg provisiOnS imposine the
3,011 tax and the oonstltutional          amendmentunder OOnsideratlOn.
Ike language used in the constitution&l             amendment does not
indicate an intention to repeal or amend such prior laws l.m-
Tosin? the poll tax.        ‘Pherefore, as previously held in our
tiltion     !To. o-6821. it Is our opinion that although the person?
 *&ed in the amenGent are not required, 88 a condition 6reoedc
to their rip.t to vote, to pay a poll tax Qp to hold a reoeipt
 tterefor,     yet the amendmentdoes not exeunt them from the m-
 r.ent o': the poll tax.      ::;‘a snswer ~your~ion~l        in the --
m.

              ,&estiob~ 2: “Is the Tax: Colleotor authmized..
              to issue a oertificate~af   exemption to a'prson"
              who comas within the terms of Artiole.VI,     sec-
               tion 2-a, or the ConstZtutkion of Texas, assuming
              that suoh person is not ,,gtherwise exempt. from.
               pay-rent ,of-e poll~,,tq??  ~. .’               .~
            Althou& the‘ ooktitutional:       provision :under. &nsider
Won does     not mention oertifioates     ofexempti'on;   it. is olear
rrom a reading    of the statutes    that a Person who is.not exempt
rrom the nayment ot the poll tax is not entitled to a oertifi-
oate
1V        exem t on.      9
?rom the payment of a poll tax, end who are theref'ore entitlei
to a certifi0ete‘%b    that effect,    are required to obtain suoh s
certiricnte.Y    It would be foolish     to say that s person who is
not exemnt from payment of a poll tax must obtain a certiri:
cate stutfng that he is exem& from such payment.
               Article 2968, Vernon’s Annotated P,evised Civil       %a-
 tutes,     provides, in pert:
                ‘Tvery person who is exemeted by lav: from the
          5aynent of n 7011 tax, :na who is in other respects
          G quu14.I.-“ied vo t er, Iho resides in a city of ten
          thousand (10,000) inhabitants or more, s’:all,      before
          the Pirrt  “l-33.   Terry L. Jones - PEge k


          rezldenoe, a certificate  showing his or her exemption
          -Fromthe payment or a noli tax.”
                f\rtlcle 2968a, Vernon’s Annotated Revised Civil Stof
   !ltes, Rrovides that every person not subject to certafn dls-
   -ualiiicntions      Who does not reside in a city of ten thousand
   inhabitants or more, “and who 1s exempt from the payment of a
   no11 tax by reason of the fact thet he or she has not yet
  Eeaohed *the age of twenty-one years on the first day of Janu-
   ary preceding ,lts levy, or who Is exempt fra the. payment oi
   a no11 tax beoause he or she was not s resident of the State
   on zhe first day of January preoeding its ,levy, but who shall
   have since become eligl.ble~ to vote by reason of length of res
   denoe or 66e,* shall obtain a certificate       of exemption from t
   ?a-ymcnt or a poll tox, and that ‘+no such person vlho has iaile
‘~ or refused to obtain such oertificate~ of exemption fror. the
   naymcnt of, a poll tax. shallbe
  ‘A                                    ellkved to .vo+.e-v
               Article 296Os, Vernon’s Annotated Revised Civil:-l%e
  ute’s,~ enaoted in. 19l+3,~:pn,ovides a,pertirioate    of exemption rc
  honorably. discharged. veterati.. under~certain.. o&Stlons; but
  that statute is inepplicablo       beosuse it does not have efrect
  until varter the Vnited States of .1nerioa has ceased the pro:
  cution of the war and-hes: oonoludod a peace with all of her
   onemiesoo~only      kncnin ss;the Axis Pc4wers.v In our Opinion,
 JTo. O-6828, we held that Wrld 315 II has-notyet            ternindted
 _ end tilL~not.teminate~until,     ,tke.Coqess      of the TnLted,Stat~
   or the Tresident, .by.arith~~tjr~r~on~~;o:ongress,,~tornallp pro-
   clairs that It is terminated..,.
                                                   :
               3 have round no~.other statutes authorizing the is
   0r certiilcetes    of exemption.    Sinoe, in our opinion, a. pers
  who ?,ualifids under the constitutional         amendmentunder oon-
   sideration 3s not by reason thcreoi exempt frcm payment of t
  ‘poll tax, he Is therefore not entitled to a Certificate          of
   exenption under the above statutes.         Ye answer your questlol:
   ir. the negative.
                ^?uestion 3: “Is a person who corms within
               the terns of Article ?I. section 2-a. of
               the Conctitution of Texas, 2nd VJho iS othor-
               :lise e qualified voter, qualified to vote
               even thoug-h-he has not Raid a poll tax snd
               has not obtained a ccrtificste    of erenption?”
'-on. Zorry L. Jones - Paw 5


                Article     VI, Zection   i,   of the Constitution   of TeXas,
r.rovides:
             *The followi~ classes of !zrsons             shall   not be
       allowed to vote in this Ztat8, to-idit:
                First:  Fersons under twenty-one (21) years of ege
                 98OOJld:Idiots and lunatics
                Third: All paupers supported by any county
                Fourth:  All parsons convioted of any felony,
                            Subject to suoh 8XCeptions as the
                            LaCislature may nu3ke
                Fifth:  All soldiers,   marines end seamen 8mRloyed
                            in the oervioa of the Army or navy of
                            th8 l?nited States . . . ."
                 (The second garemaph ol the amendmentunder aonsid
erstion       limita-the   vPifthv subdivision above to members of th
"rd&or          8StabliShn8nt.").
             Article 2954,.Yernon*s hnnota,tedRevised Civil Stat
*ltes,' conteins'substentially  the Sam provisions as.the abow
quotation.
                 iTtic      VI7 C?eOtiOn2; of the Constitution       or TeXar
?+py          :;,,                    _~,.
          .
            "%+++~On         SUbjeot tb.~Oas:'oic.t~a:.,rore-
       eoine disqualifications,     who shall have.,etta3.ned
       the age of twenty-one years an6 who shall be.a..citizen
       oi the United States and :'rho shall have'resided in
       this Ctate one year next weoeding an election and
       the last six months-nithin the riistriot or county
       in vhiah such person offers to vote, shall be deemed
       a qua&led    elector;    . . . and Rrovided rurthar,
       that any voter who is subjeat to pay a poll tax
       under the 1aVaS of the Ctt;t8 Of T8XaS Shall have
       paid said taX befOr offering      to vote at any elec-
       tion in this Ctate and hole a receipt ahoy&n5 that
       said poll tax was paid before the first cay of
       Pebrunry next precedinr such election.        . . .R
             Article 2955, Vernon's Annotsted Revised Civil -tE
 utes ,.containa the aume qualificstiona  required of an elect<
 33 those quoted Eibove, :dth the adCitiona1 provision that:
        ?c!rr,c 7,. .?ones - :'aCe 6     “,


              n. . .~! end, ii said voter is exem3t rrom
        r?ayinq a no11 tax ana resides in a city of ten
        thousand (10 OOOfinhabitants or more, he or sne
        must procure's oertificate   showing his or her
        cxeenations, as required'hy this tit1 8. . .I'
           In Texas Fewer 8: Light CO.        v. XroWnwoodPublic ?ervi
z.,   111 9. :.f. (2) 1225 (Austin Cl v .     .ipp.   37) the last quot
arovision of Artiole 2955 was upheld          as ageinst'the  contentior
that, the J,e~isleture had no 'power to       impose such atiditionalrt
suirements.
            Article 2956, Vernon's Annotated Revised Civil           Stat-
utes,    M&h provides r0r absentee voting, requires thet:
               ":..       5uch application   shall be.accomponied
        by the p0ii dax receintor        exemptioncertificate   0r
        the elects,      or, in lieu there& ,.hI@~arri$pyit: in
        writi~      that sane-has been lost or,mIslaid‘....":'
              h&Cl8     3004, v8rliOll'S I&i@tat8d.keVis8d   civil
utes,    provides,    in part:
            *No citizen shall b8 permAtted to vote, unless
      he rirst presents to the jUdg8 0r eleotion his ~~011
      tax receipt or oertifioate     of exemption issued to.
     .him berore'the-'.rirst  day,.or February:oi:the  y89r in
      whioh'he cbf8rS :tO:VOta, eXo8pt asotherwise~aer-
      mitted in this -title,   unless,the same hasbeen IOSt
      ormislaid      or left at hone, in which event he
      shall make'an affidavit    of that fact, whioh shall
      be left with the judges an6 sent by them with the
      retUrnS&f
         .         the 818otiOn; . . W ."           _~
            Article 216, Vernon's Annotated renal Code of Texee
provides:
                *Any judge of an eleCtiOn    or primary who vJiliully
         permits a persons to vote, :those name does not appear on
         the list of oualified   voters oi the precinct and who
         fails to present his poll tax receipt or certificate         of
         exemption cm make efridavit      or its loss or :*Isplace-
         ment*or inadvertently lCit ut home, except in Cases
         *vhere no CertifiCat8 of sxe:erntion or tax receint is
         reclliired Shail be fined not exoeeding five hundred
         dollars.:*
         .. -I
           ..-.   -'~rrp 5. Tones - ?aKe 7


                     It is anparent that, prior to edoption of the oon-
         -;i%utional amendment Under consideration,      the Iar,isleture,   by
        :: G  ?,c;~s of  the above statutes,  had required   presentation  of
        Atr+.er a poll tex receipt or s certiiicate      0r exemption as e
        -rsreauisite     to the rip&t to vote, except in cases trhere no
        .kt,ii'icate    of exemption or tax receipt is recuired.      The stat
        ut35 reao@ze       that in soma oases no oertiricate    is required,
        :or example,'in the case ti a person over sixty years oi a&e
        ~:%o000s not reside in a city oi ten thousand inhebitants'~cx
        rmre.
                   The constitutional  enendment in question certainly
        -resents enother exception.    Those who qualiiy thereunder er8
        not renuired to have a poll tax receipt;    and, not beine exempi
         rrom the tax; they are not entitled to an exemption oertiiioa-
      T *lere"me;the    above auoted ,.statutes are not~applioabl8~to,suc
        lercos,                                      _

                     Another reason-that tha%xes@i~~p6rtiiioet8               'statU
        ?re net applicable is this:          The poll tax is levied-as       or Jan
         Ory 1 cb 8aCh yesr and is payable between Gotober 1 oi that y
         and February 1 of the succeedin& year; and payment prior to
         ?ebruary 1 0r such suooeedinf: year is a prerequisite :to votin
'-*   +-d~ring~,that gear%(TPeb..l..to. Feb. 1).        In other words, a poll
        reoeipt or~exemption certiiicate          for tlie'l  f&tax,    obtained
       ~;~~ior~.to~~.98b..~l-.~l 46 Lentitles    e' Qualiiie % voterito,vote     the
         after during 194. m&' ut the constitutional~amentient             under cc
         sideration imposes.an entirely different ~time limitation,              to-
         UitY that a person vahoat the tine of holding an election is
         or who within 18 months immediately prior to the time or hold
         suoh election was, a member of the armed roroes, etc.,              shell
         not be requ%$ d to peg a poll-tax          or to hold a receipt ror a
         poll.tax as%eoondition       ,-nrecedent to his right to vote in sue
         election.    For example, a person otherwise qualiried who be-
         comas a member of the armed forces on or after Feb. 1, 1946,
         vfould be qualiried to vote thereeiter          during, 1946 vfithout
         paying a poll tax, but the tine linit           for obtaininK his exec!
         certificate   under the statute aould have eqired            prior to
      ' Peb. 1, 1946. On the other hand, if vfe should hole that a
         person who ~ualii'ies     under the amendment ia entitled to and
         required to obtain an exemption certificate,            it ifould seemtt
         folio% th?t e nenber OX?the brr&d forces discharged during
          *>@.l 1945 Would he entitled to obtain an exemption certiiicr
         nrior to l?eb. 1, 1946, even though the 18 months' period pre
           ::or:.Fcrrp L. Zones - ?aaqe 8



           In *he ~nendment would expire prior to the eenel?al elaotion in
           :!ovember, 1946. The ennusl poll tax is levied on a certain da
           .:ud it nuat be paid by a certain date, or en exemption oer-
           cificate   must be obtained by a certain date, in order for eith
           ;;o serve as a qhslification    for voting; and when proDerly ob-
            r.Azeed, the raoeipt or certificate    serves as evidence o? the I
            to vote.during a certein year. It is apparent iron the above
            tl?at these statutes could not beapplied     effeatively in their
           present form, to tiersons who qUSlify Under the oonstitutional
            zzewirent .
                         Assunin&?that the Le&alstUre would now have the
           :g::er to set ur, a valid rwqirement thatpersons                who qualify
           undoer fleoti'on 2e 0r the Constitution nust obtain a speoial c81
           ti~icate    ana that no such person.will           be“@ermitted~to vote
           f:nlers h8 Lweaent.8 such oertiiiCat8           (which~,gU~~tiOn~.ae~i8rencr
,:..       '10.7 cellad upon to de&la),         yet it is 018ar that the.~Lee.sislat~
           +?s r?ade no~:such..reauirement.        Certslnly,      a.parson who quali-
           5 ies -w a voter under th Gonstitution is-not%0                 be disfran-
           &iC:od and reiused the rze,t to vote nerelgbebause                 t,he,Legis
           Lcture h-as not provided 6% the isSuanOe'of~ a ceM.ficete
           s:w:ii.lf: his ~uelifioation.
.                                                     -
            ,-           3-18 hjUr't;S 0~&8xa-t&WJ~      thx%-&&uX tha.'~8a&&k,#Sr
    it-.    conotrued~:,the statutory 'reguldtiofiti siid~tiha-the,,'rif~~t.;~.-a
            voter'f+reely.to     c.Sst his‘vote‘in     the :e~re~sion:~6~;:~-s,r~ee
            choice at 6n election and, in the ebS8noe~~Of S.tatUtOry              -0oman
           v&l1 not disfranchise him. state v. tlarMn'~'-186-~?: 7. I
            111 (&arillo      Civ. App. 1945>;
            12 n. 'I. 952; !?ensep Vi ":il!~el~~
            App. 1932);;ztretton       v. Hall,
            App. 1936);'Lee v. :miteheab,
            civ. 4pp. 1944).        The constitutionel       amendment under oonsidel
            tion was olearly intended to permit servicemen an& ex-service
            who qualify Uhsreunder to vote tdthout paylag: 8 poll tax re?z
            less of prior legislation         on the subject.        It would be un-
            reasonable to say that the effect of the aIlendr:ent is to
            disfranchise     such person because,t!!ey cannot quelifg under tl
            existing: exenption-certificate        .statutos     end because the Leci:
            lature has made no special provision for them. To so hold
            :;'oulJ. be to l'eder the amen&tent neanin?less nnd of no effec-
            whetever.
                        ?herel'orc,   we auwer    *'our euestion   3 i2 the affirn
               &.
           -
“0.1.    7crry I. Zones - ?a,?8 9


                               the   “1s     Tax  authorized
                                                    Colleotor
              -F-w
              to CC u 8 on the certiried  list of voters
              the nanes of persons uho come within the tams
              of   nticle    section ;?-a, of the Constitution
                               VI,
              of Texas, but who have ;lot p3id a poll tax
              and have not obtained a certificate  of exemption?"
              Article       VI , !?ection I,   0r    the Constitution   or Texas,
nrovides:
                "In all elections   by the people the vote shall
         be by bellot and the Legislature shall Rrovlde for the
         cmbering or tiokets and neke such othar regulations
         es my be necessaqto        detect and punish fraud and
         creserve the purity of the b&lot box and the Legis-
         13ture may provide by 13%~ for the regtstration    or all
         voterg.in.all     cities containing a population of ten
        .,;;h,ousand inhs.bitsnts "m'.mme.,v
         -. Articl3~2975;             Vernon*s Annotated Revised'~givil       '&at.
utea, requires that:
               Y3efore the first day of April every esr, the
         .County Tox.Colleotor  shall deliver to the 5nerd that
         .iS'.Oh3~~8d'F~th:'th8~'dUt~_~r.'f~i~~ai~'i318Oti~              SUP-
         plie.s'~~separate oertiried' lists-.~r.~uifi~~' in eaoh
         vecinot    who hev~~bsia~'theFr~~noll tax-imreoeived
         their c3rtifiostes     Of exertion,"
such lists to be arranged in a oertain order and to contain c
taiz infarnation,  and rurther provides for supplemntal lists
any county epntaininga   tom of.'nore than ten thousand inhab-
itants.
              Jzticle 3121, Vernon's               .;nhotated Revised Civil   Stet
 utes,    reads lis r0110vis:
                "The county tax colleator shall deliver to the
         ohairnen of the county exucutive comittee     of each
         Toliticol   party, r0r it3 use in primry selections,
         zt least five days before election day, certified     and
         ;upplenentol lists of the oLu31ified voters of each
         ?pecinct in the county, arranged alphabetically    3na
         by yrecifiota,   on6 such ohoirmn shall place the snna
                                                                    152


‘on. Ferry L. Jonas - Peg8 10


     for reference in the hatis of the election ofricers
     01' each election precinct before the polls are open.
     "0 nrimarv aleotion shall be leCs1, unless such list
     in obtsin;?d and used for reference durinw the elec-
     tion.     *posit0  the name 0r every voter on said list
     ~311 be stamped, when his vote is Cast, with 3
     rubber or wooden stamp, or written with pen end ink
     the words, +rimary--voted,'      with the date of such
     nrtiru     under the same. For esoh list cb 311 the
     ~~uslified voters or the county who heve oaid their
     nnll taxes or received their certifiosteo       of axemdiion,
     %he collector     &all be permitted to cherr,e not more
     thsn five dollars,     the 23ne to be paid by the yrtg
      or its chairrzn so ordaring said lists;     provided, that
      the chor                                                                               1:


--on. I'erry T,. Jones - Pa+3 11


:m resiSe in a city of r!oru than ten thousand ishabitnnts,    :c
rzoqle , :rould not be included in such lists because they are
:ot required to have either a poll tax recei$. nor a certifi--
+ita of exemption, yet they am entitled to vote if other-&se
~~liiiea.
          In the oase of %tate v. yletoher,  50 Cr. I*. (2d) 450
(Zeamont Civ. App. 19321, it was he?.d that the fact that the
lists or voters furnished to the aleotioil judges were not in
statutory rorn did not vitiate the election.
             Thora is ao rebiremant    that er3ona who +alify
-.ll&P 'action 20 rerdster with the Tax 8 ollector      or obtsin an
rc-mi~t ar c+rtificate    rrm bin.     -!hat we havo said a'bove M.t,
:~.pa~d to.certiricates   .of exemption spplies with enual force
&exe, that is, 3 person viho qual$:iies~ as a voter under the
%nstitution     is not to he disfrsno!!i3ca   and,refused the right
to vote narely beo.a,qse.the Iap;islature has not-provided a
?rookCure ior,_nlscihg his 3ane on 3 list of voters.
              Therefore,   we answer your ?uestion         5 in the affirm
tive
             -!Xaskin'6:::    *.fio election 'jFdges.ha%e authoaitg
             ko a&ihister:~oaths        in &derWo~determine the
              qu3liricatiohs.or      a, voter?v,-'
              Article XVI, "eotion
                           ..            2, or the Constitution         or Talcr
provides,     in part:
                'iI.    The privilege   or ire8 suffrage shall
         ba &&e%d*by      lews regulating elections and nro-
         hibitihg under sdequate penalties sll undue in?luenoe
         therein Iron? power, bribery, tumult or other improper
         ,praotice.v
          Your attention         is also     invited   to irrticle   VI, Cect
4, quoted above.
              drticle 3002, Vernon'3 Annotated Revised Civil                 %a
 utes,    provides, in part:
               "Judges of elections     are authorized to adninister
         oaths to ascertain all facts zeoessary to a fair r:rd
         irqartiol  election.   . . .'I
               -.':.-tic:e 3105, :;ernon'o   ..innotilt3d Zevised    Civil   ?tI
 !:+p?
    , _... ~wovic;'cs, in nn,rt:
"on.     Yerry 1. Jones - Page 12


               vJudges or primary elections heve the authority,
         and it shall be their duty, to administer oaths. . . .
         as judges of generel elaotions 3re authorized and
         required to do... . ."
            It clearly appeclrs iron brtioles         3002 and 3105, quc
3bove, that election judges have authority            to   administer    oath
to esoertain all raots necess3ry.to.a     rair        eleotion,     includir
the qualiiioations    or voters.

              73 answer your 3estion       6 in the arrirmative~
               ?;uestion 7: "Ii 3 parson who comas within the
               tarns of &tiale     VI, section 2-3, of the Con-
               stitution   of Tex3s is ohellenged at the polls,                t
               csn the election judges lagally require him
               ,to show his quslificatiops,    under oath before
               permitting himto-vote?vZ      '~
                                                                 ,.,..
              :ouestion 8: "If a~-p&son who~3orm'swithin the
               terms of ~rtiole YI, section 2-a;ot         the Con-
                stitution  or Texas, and who is otherwise 3
              .q&aliried   voter,  upon being challenged, shoves
                by his own oath (and In aities of 10,000, or
               more inhabitants., by                                                                155


  'on. 'erry   L. Jones, ?aee 13


       i.aabitents  or more acoordinr! to the precedin&
       Federsl census, %hen the right of an eleotm to
       vote is challenged, the followiue   prooeedings
       shall be had:
              "1. ?he judges of election shall reruse to
        accent such vote of such elector unless in addi-
        tion-to his own oath he proves by the oath of one
       ..aell :-mownresident of the vtard that he is a
        cualified voter &such    eleotion and in suoh ward.
               "2. Then such vote is accepted, the word
        fchallenp,edl shall be written on the ballot,  and
      -,the jUd!aeS shall cause the olerk of election to
      ‘.mke a.ninute of the name nor the eleotor and the
        prty ~testiryinq under oebh~es to his qualirioa-
        tiono, and such nezoxanda'ahall-be   kept by the
        county clerk of the oountp ror six months after
        suoh'eleotioh   is held, subject to order of the
        dis.trict judge."
                A++ole 217, Vernou's Annotated Zenal Code or Texa:
., .prov?&+r .-.j.             ^,
                ;;A&- j&&b ~-.en~.~gl~~~ilbn."~o.sha~l~'refu~~    &
         receive the vote of any iualiried~.electar:.who,.:r~en
         his vote~is objected to, shows bg his own oath that
         he is entitled to vote, or who shall reruse to de-
          liver an official     ballot to one entitled to vote
    ,.    under.the   law,  or  who  shall wilfully   reruse to re-
          ceive .a ballot arter .one entitled      to vote has
          legally folded and returued saue,'shall        be fined not
          to exoeed five hundred dollars.*
            A person who swears ralnely as to his qualiricatic
  or who votes Men he knows that he is not a oualified voter:
  who votes norc than once, is subject to criminal prosecution
  Articles 232, 234, 236, and 241, Vernon's Ann. Yenal Code 0:
  Te::as.
              The constitutions1 nn:endmnt under consideratios
  movides that mrsons vlho oualify thereunder, and :lho are
  oth?er;;ise nualified voters, shall not be required to ray a
  noll tax or to hold a Fecei?t ror a no11 ta:: as a condition
 -.   ‘k-wry L. Zones - Page lfc


 -reaeaent to their right to vote.         In answering; :!our other
  :ucstions, we have held that such persons are entitled to vote
  .%thout obtaininga     oertifiaate    of exemption and without bein!
 :..;clu.:ed on the certitied    lists of voters prepared by the tax
sollector.       FOVJ my 3uoh   a person establish his ri&.t to vote
'?-ot nay an eleotion judge require of him? Under the above
.;uoted statutes, the judge my require hip-to shm by his onn
oath (and in a city or town or 10,000 or more inhabitants,           bg
 ?.'Ceoath of one sell known resident)       that he is qualified to
x&e.        The election orticials    cannot legally reo.uire core.
             'uoh a person is entitled to vote "in any .election
'~312 under the authority or the leas of this State, during tb
 -.i:-e the ~Wtad Ctates is engaged in fighting e war, or withi
 on& penr .ert.er the close of the calendaryear         in which said P
io tcrFinated,v if he shorn bg'his own.oath-(and in a city ox
toma of 10,000 or nore:ihhabitsnts,,      bg the~oath~;or a well km
rcnideht~):      .   , ;.:                               I..,.
         .TA                                        -1 'r-
             i:    That /.'
                        at the time of the holding of s&h eleotic
 he is, or within 18 months imediately        prior to the tine of
:?oldins such election was, a mmber of the armed roroes of tl
-hited 3tates QP of the Armd force Reserve of the United
 ^tstes, or of any branoh or omponent cart of such rmed for.
'55 ';ized:ymcce Res~erve,.or the Whited gtates ESritime Servio.
 .or the United Ztates~ Yero:hant .I:arine ;-and - : (!.
                                      ;.    -~ :.
              2. That he is subjeot'to     none ~01 the disqualiii-
 cations stated in Article VI , Section 1, of the Constitution
 of Texas; .ahd
              .i
                   That he has attained the age of twentv-one yea
 and is a c&en        of the United Citates end has residkd in thi
  state one-year next preceding such election and the last six
 noutbs within the district      or county in which suoh person
  orrers to vote.
           The statenent under oath may be either written or
 oral, and we ste no objection to the use of printed a-ffilevi
 rorns.
            (:!otc: Ln elections     "for tie purpose of issuing
 bows or ot=ise      lendin,: credit,    or exrpend1n-zEozey or
 ossminq en: debt," the Constitution,        in Article VI, sectio.
 je, innoses an eAIitiona1    req;irement that *to-Gy +wliried
 electors who o;*> taxable nro?crtg in the C‘tzte, county,
:-‘~a. Perry L. Jones - PaEe 15


political   sub-division,    district,  city, town or villar?;e where
Agt;;oticn       is held, and who have dulg rendered the seme rc
            shall be qualiried to vote and all eiectors shall F
iz the eieotion nreoinot or their res1denoe.v         The sane re-
nuirenent is made in Article 2955a, Vernon*s annotsted Civil
Ttotutes; 3nd Artiole 2955b requires the Tax Collector to
furnish the election judges a certiried       list or owners or ret
estate who hnve rendered sene ior taxes.         In order to be
“otherwise qualiriedv to vote in this kind oi eleotion,         a
yrson who quaUfies        under. the COnstitUtiOml amendment unde:
con3ideration ;:ould have to meet the above requirement.)
           Ye ans?ler your c.uestion 7 in the a~=iirrAative, and
your ?aestion 8 in the nerrative.
                   z;e;on     9: “Do gour answers to the above
                          ons apply to primary as vfell as q,eneral
                   ~lections?n
           The constitutional  amendment under oonsideretion   :
expressly sppliaeble to “any election held under the author!
or the law78 or this state” during a speoiiled   period.   An
examination of the many statutes   euthwizing   and Roverning
pr5.mrg elections   (See Title 50, n~leotionsw, Vernon’s Ann.
3.3. civ. Ttstutes)   impels the oonalusion that .suoh electio
are held “under the authority or the law oi this state*,
eJ& that Artiole VI, seotion 2a, oi the Constitution is ap-
?licable  to primary as well as General elections.
                   ‘:e ans?ver your ?uestion   9   in the a’frirmative.
                                                     Yours     very   trulg,
                   L’
                   ..
                                               Y?Tmm          (x!stmAL   OF Tzar

                                               By /s/        Raymond A. Tanoh
F!L:   jt   :jrb                                                   Assistant
 .:?z?ovm      ,‘.;!I.17, 1946
 /s/ Grover Sellers
  i??m>m cYTR.z OF T?m”J                  .iP?F?OO’ED QPIXTI(T1: COT3ZIm~
                                                    DY W3, ChairRan